IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SHALONDA MOLLETTE, AS SPECIAL                       No. 80581
                 ADMINISTRATOR OF THE ESTATE
                 OF JOE N. BROWN, DECEASED,
                                    Appellant,                         NLED
                                vs.
                                                                       AUG 3 0 2022
                 GNL, CORP., A NEVADA
                 CORPORATION; AND                                            A. BROWN
                                                                                ME COURT
                 THYSSENKRUPP ELEVATOR CORP.,
                 A FOREIGN CORPORATION,
                                    Res ondents.
                 SHALONDA MOLLETTE, AS SPECIAL                       No. 81151
                 ADMINISTRATOR OF THE ESTATE
                 OF JOE N. BROWN, DECEASED,
                                    Appellant,
                                vs.
                 GNL, CORP., A NEVADA
                 CORPORATION; AND
                 THYSSENKRUPP ELEVATOR CORP .>
                 A FOREIGN CORPORATION,
                                    Res • ondents.

                                     ORDER DISMISSING APPEAL
                            Cause appearing, appellant's motion for a voluntary dismissal
                 of these appeals is granted. These appeals are dismissed. NRAP 42(b).
                            It is so ORDERED.

                                                         CLERK OF THE SUPREME OURT
                                                         ELIZAB
                                                                                           44,

                                                         BY:




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 1th 1947   ea
                 cc:   Hon. Joanna Kishner, District Judge
                       Israel Kunin, Settlement Judge
                       Iqbal Law, PLLC
                       Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                       Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER